Citation Nr: 0638247	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for psoriasis. 

2.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his July 2006 hearing, the veteran testified that he has 
been receiving treatment for his psoriasis from Dr. Knox at 
the VA medical center (VAMC) in Chillicothe, Ohio, within the 
past year, and Dr. Knox informed the veteran that anti-
malarial drugs taken in service could have caused his 
psoriasis.  See hearing transcript (T.) at 16.  The latest 
treatment records from Dr. Knox contained in the claims file 
are dated in March 2004, and the latest treatment records 
from the Chillicothe VAMC are dated in May 2005; and there is 
no such opinion of record.  VA must assist the veteran in 
obtaining his VA treatment records at Chillicothe, VAMC since 
March 2004 before adjudication of the claim.  38 C.F.R. § 
3.159(c)(2) (2006).

At his hearing, the veteran also reported that he has been 
directed by a physician to avoid certain activities due to 
his service-connected diabetes mellitus.  T. at 7.  However, 
there is no notation in his records that he has been 
instructed to regulate exercise.  The veteran should be 
provided an opportunity to submit these treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran VCAA notice that 1) 
instructs him to submit any evidence in 
his possession pertaining to his claims; 
2) explains what constitutes new and 
material evidence regarding his psoriasis 
claim and specifies the type of evidence 
necessary to satisfy the elements of the 
underlying claim which were found 
insufficient in the previous denials, 
according to Kent v. Nicholson, 20 Vet. 
App. 1 (2006); 3) describes the evidence 
needed to establish all elements of a 
claim, as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  VA should ask the veteran to identify 
all private and VA health care providers 
that have treated him for his diabetes 
mellitus and psoriasis, and their 
complications, which are not previously 
of record.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, VA should obtain 
any missing medical records from the 
Chillicothe, VAMC (particularly Dr. 
Knox's records of the veteran regarding 
the relationship between the veteran's 
taking antimalarial drugs in service and 
his current psoriasis) from March 2004 
through the present.  In addition, the 
veteran should identify any health care 
provider who instructed him to regulate 
his activities/exercise due to his 
service-connected diabetes mellitus.  The 
records submitted heretofore do not 
convey these opinions.  If the records 
are unavailable, please have the 
provider(s) so indicate.

3. The RO should readjudicate the 
veteran's claims.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


